By the Court.
The claimant had occasion, in the course of his work at the Worcester Gas Light Company’s works, to go from the blower room to the forge to get some bars. To go to the forge the natural course was to leave the blower room, go down the stairs, out into and across the yard and enter another building. He needed a raincoat, which he found on a beam. He stepped out on the beam, got his coat and put it on. The beam “was connecting the two blower rooms;” he made an effort to walk along the beam, which was about a foot wide and about a foot thick, for perhaps twenty feet, and stepped through what seemed to be a broken opening in the partition. The partition was made of old boards and there was no roof over the opening between the two buildings. He started to walk on the beam from the opening in one building to the opening in another building, holding on to another beam “which was running ‘alongside.’” The beams were for the support of the building. If he had reached the other room he would have had to go down stairs and across the yard to the forge. He fell from the beam about twenty feet and received severe injuries. It was not within the scope of the claimant’s work to walk on the beam. Every circumstance demonstrates , *359that the beam was not a place where his employment called him either directly or incidentally. He voluntarily encountered an added risk not within the contemplation of his contract of service. Even though he had to get on the beam for the raincoat, that was no warrant for using the beam as a foot path into regions where manifestly no employee was justified in trying to travel. The case is covered by Borin’s Case, 227 Mass. 452, Rochford’s Case, 234 Mass. 93, Haggard’s Case, 234 Mass. 330, Bolden’s Case, 235 Mass. 309, Koza’s Case, 236 Mass. 342. The claimant “went into a territory with which he had nothing to do” as employee. Bourton v. Beauchamp, [1920] A. C. 1001, 1006, 1007. Barnes v. Nunnery Colliery Co. Ltd. [1912] A. C. 44. Plumb v. Cobden Flour Mills Co. Ltd. [1914] A. C. 62. Lancashire & Yorkshire Railway v. Highley, [1917] A. C. 352. A. G. Moore & Co. v. Donnelly, [1921] 1 A. C. 329. The principle of serious and wilful misconduct, illustrated by Nickerson’s Case, 218 Mass. 158, has no relevancy to these facts which, taken in their aspect most favorable to the claimant, show that his injuries did not arise out of his employment but from an outside peril having no causal relation to his duty.

Decree reversed. Decree to be entered for insurer.